
	
		III
		111th CONGRESS
		2d Session
		S. RES. 563
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 23, 2010
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Recognizing the Los Angeles Lakers on their
		  2010 National Basketball Association Championship and congratulating the
		  players, coaches, and staff for their outstanding
		  achievements.
	
	
		Whereas, on June 17, 2010, the Los Angeles
			 Lakers won the 2010 National Basketball Association (NBA) Championship with a
			 83–79 victory over the Boston Celtics in Game 7 of the NBA Finals;
		Whereas, during the 2010 NBA Playoffs, the
			 Lakers defeated the Oklahoma City Thunder, Utah Jazz, Phoenix Suns, and Boston
			 Celtics en route to the storied franchise’s 16th championship and 11th in Los
			 Angeles;
		Whereas
			 the 2010 Lakers honored the franchise’s tradition of excellence that dates back
			 to its establishment in 1947 in Minneapolis, Minnesota, where the Lakers were
			 named for the Land of 10,000 Lakes and won 5 championships
			 before moving to Los Angeles in 1960;
		Whereas
			 this marks the Lakers' 5th NBA championship since 1999, the most by any
			 franchise during that period, and matches the run by the
			 Showtime Lakers of the 1980s that featured Hall of Fame players
			 Earvin Magic Johnson, Kareem Abdul-Jabbar, and James
			 Worthy;
		Whereas
			 Phil Jackson has won more championships than any other coach in NBA history,
			 recording his 11th championship this year and 5th with the Lakers;
		Whereas
			 the 2010 NBA Championship marks the 10th for the Lakers owner Gerald Hatten
			 Buss;
		Whereas
			 general manager Mitch Kupchak has built a team that has exemplified the talent,
			 character, and resilience necessary to repeat as NBA Champions;
		Whereas
			 Kobe Bryant won his 5th NBA Championship, tying him with Earvin
			 Magic Johnson and Derek Fisher for the most by a Lakers
			 player;
		Whereas
			 Kobe Bryant averaged 28.6 points, 8.0 rebounds, and 3.9 assists during the NBA
			 Finals, en route to winning his 2nd consecutive NBA Finals Most Valuable Player
			 Award and becoming just the 8th player to win the award on multiple
			 occasions;
		Whereas
			 Ron Artest, whose hustle and defensive tenacity were critical to the Lakers'
			 win, recorded 20 points and 5 steals during Game 7 of the NBA Finals;
		Whereas
			 the frontcourt of Pau Gasol, Andrew Bynum, and Lamar Odom played stifling
			 defense and helped the Lakers out-rebound the Celtics in the decisive Game
			 7;
		Whereas
			 Derek Fisher consistently showed toughness and leadership and scored 16
			 critical points in Game 3 in Boston;
		Whereas
			 the Lakers bench scored 25 points in a pivotal Game 6, and players Jordan
			 Farmar, Luke Walton, Sasha Vujacic, Shannon Brown, Josh Powell, and DJ Mbenga
			 all contributed to the team's 2010 Championship;
		Whereas
			 the Lakers posted a record of 57–25 during the regular season, the best record
			 in the Western Conference and 3rd best in the NBA; and
		Whereas
			 the Los Angeles Lakers have demonstrated that they are both champions on the
			 court and in the community through the team’s involvement in charity and
			 outreach programs throughout the Southern California community: Now, therefore,
			 be it
		
	
		That the Senate recognizes and
			 congratulates—
			(1)the Los Angeles Lakers for winning the 2010
			 NBA Finals;
			(2)the Boston Celtics for winning the NBA
			 Eastern Conference Championship and continuing a timeless rivalry; and
			(3)coach Phil Jackson for winning his
			 record-setting 11th championship.
			
